Exhibit 99.1 PRIMERICA REPORTS THIRD QUARTER 2014 RESULTS 10% growth in Investment and Savings Products (ISP) sales year-over-year 4% increase in life insurance licensed representatives to 97,966 year-over-year 9% growth in revenues to $339.2 million year-over-year Diluted EPS of $0.75 and diluted operating EPS of $0.76, reflects $0.06 of accelerated equity compensation expense related to plan modifications Duluth, GA, November 4, 2014 – Primerica, Inc. (NYSE: PRI) announced today financial results for the quarter ended September 30, 2014.Total revenues were $339.2 million, net income was $41.6 million, or $0.75 per diluted share, and net income return on stockholders’ equity was 12.8% in the third quarter of 2014. In the third quarter, operating revenues increased by 9% to $339.5 million and net operating income increased by 2% to $41.8 million compared with $310.8 million and $41.0 million, respectively, in the year ago quarter.Operating results were driven by strong product performance including a 10% increase in total Investment and Savings Product sales and a 16% growth in average client asset values as well as a 10% growth in Term Life net premiums year-over-year.Net operating income was impacted by an acceleration of equity compensation expense related to retirement plan modifications as well as higher incurred claims versus the year ago period. Net operating income per diluted share was $0.76 and net operating income return on adjusted equity was 13.8% for the quarter. Changes in retirement provisions of employee equity awards issued in February of 2014 accelerated recognition of expenses as discussed in the Current Report on Form 8-K dated September 17, 2014.These changes increased insurance and operating expenses by $5.1 million and reduced net operating income per diluted share by $0.06 and net operating income return on adjusted equity by 1.1% in the third quarter.During the third quarter incurred claims were higher than historical trends by approximately $3.0 million, or $0.04 net operating income per diluted share.Net investment income continued to be impacted by lower yields on invested assets during the quarter. 1 Rick Williams, Chairman of the Board and Co-Chief Executive Officer said, “Third quarter results were marked by solid growth in recurring life insurance revenues and strong Investment and Savings Products sales, which increased 10% year-over-year.Continued success in executing our organic growth strategy, coupled with our share repurchase program, positions us well to continue to deliver strong return on equity.” John Addison, Chairman of Primerica Distribution and Co-Chief Executive Officer said, “We are pleased with the continued growth in the size of the sales force, the increase in Term Life policies issued and the double digit growth in ISP sales achieved in the third quarter.” Distribution Results ● The size of our life-licensed sales force grew 4% to 97,966 at September 30, 2014 compared with 94,529 at September 30, 2013. Year-over-year comparisons of recruiting and new licenses are difficult due to post-convention incentives in the third quarter of 2013.On a sequential quarter basis, the size of the life-licensed sales force increased 1% while new life insurance licenses declined 3% due to recent recruiting levels.The size of the licensed sales force benefitted from a slightly lower percentage of non-renewals and terminations in relation to the size of the sales force. ● In the third quarter, term life insurance policies issued grew 2% to 55,146 compared with 53,997 in the third quarter of 2013.Productivity in the quarter of .19X policies per life licensed representative per month was consistent with .19X in the prior year period.On a sequential quarter basis, term life insurance policies issued decreased 7% compared with the seasonally strong second quarter. ● Year-over-year total Investment and Savings Products sales grew 10% to $1.38 billion compared with the third quarter a year ago, primarily reflecting higher retail mutual funds and variable annuity sales aided by favorable market conditions and recent product introductions.Sequentially, total ISP sales declined 4% primarily reflecting the seasonally strong second quarter of 2014. Average client asset values increased 16% to $47.83 billion at September 30, 2014 relative to a year ago and grew 3% from $46.61 billion in the second quarter. 2 Segment Results Primerica operates in two primary business segments: Term Life Insurance and Investment and Savings Products, and has a third segment, Corporate and Other Distributed Products.Results for the segments are shown below. Actual Operating (1) Q3 2014 Q3 2013(2) % Change Q3 2014 Q3 2013(2) % Change ($ in thousands) ($ in thousands) Revenues: Term Life Insurance $ $ 9
